

115 HR 4097 IH: Medicare Beneficiary Opioid Addiction Treatment Act
U.S. House of Representatives
2017-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4097IN THE HOUSE OF REPRESENTATIVESOctober 23, 2017Mr. Neal introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage of methadone under Medicare
			 part B.
	
 1.Short titleThis Act may be cited as the Medicare Beneficiary Opioid Addiction Treatment Act. 2.Coverage of methadone under Medicare part B (a)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—
 (1)by striking and at the end of subparagraph (FF); (2)by adding and at the end of subparagraph (GG); and
 (3)by inserting after subparagraph (GG) the following new subparagraph:  (HH)methadone, if furnished or dispensed (including by prescription) on or after January 1, 2018, to an individual for the purpose of maintenance or detoxification treatment by a physician or other practitioner who has in effect a registration or waiver under section 303(g) of such Act (21 U.S.C. 823(g)) to dispense methadone for such purpose;.
				(b)Payment
 (1)In connection with physician and supplier serviceSection 1842(o)(1) of the Social Security Act (42 U.S.C. 1395u(o)(1)) is amended by adding at the end the following new subparagraph:
					
 (H)In the case of methadone (as described in section 1861(s)(2)(HH)), the amount provided under section 1847A for such drug..
 (2)Covered OPD serviceSection 1833(t)(1)(B)(iii) of the Social Security Act (42 U.S.C. 1395l(t)(1)(B)(iii)) is amended by inserting and methadone described in paragraph (2)(HH) of such section after section 1861(s).
 (c)Budget neutralityThe Secretary of Health and Human Services shall implement the amendments made by this section in a manner such that—
 (1)estimated expenditures under the physician fee schedule under section 1848 of the Social Security Act (42 U.S.C. 1395w–4) with application of such amendments are equal to estimated expenditures under such schedule without application of such amendments; and
 (2)estimated expenditures under the prospective payment system under section 1833(t) of the Social Security Act (42 U.S.C. 1395l(t)) with application of such amendments made by this section are equal to estimated expenditures under such system without application of such amendments.
				